Citation Nr: 1222957	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as being secondary to chemical dioxin exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from December 1941 to September 1945, and from June 1952 to January 1967, when he retired with full honors from the United States Marine Corps.  

This appeal comes before the Board of Veterans' Appeals, (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana. 


FINDINGS OF FACT

On December 13, 2011, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that he was withdrawing his appeal on the issue of entitlement to service connection for hypertension, to include as being secondary to chemical dioxin exposure. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for hypertension, to include as being secondary to chemical dioxin exposure, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In December 2011, the appellant submitted notice to the VA that he was withdrawing his appeal with respect to the issue of entitlement to service connection for hypertension, to include as being secondary to chemical dioxin exposure.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issue and it is dismissed. 


ORDER

Entitlement to service connection for hypertension, to include as being secondary to chemical dioxin exposure, is dismissed.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


